Title: From George Washington to Brigadier General Edward Hand, 9 April 1779
From: Washington, George
To: Hand, Edward



[Middlebrook, 9 April 1779]

After having spent the necessary time with your family at Lancaster you are to proceed from thence to Wyoming and take the command of the troops there and in that neighbourhood—You are to call upon the Quarter Masters & Commissaries and direct them to use their utmost exertions in collecting the Stores in their respective departments, (necessary for the intended expedition into the Indian Country) at Wyoming—As that will be a post of importance—I would have you immediately set about throwg up some new Works, or strengthening the old if they are judiciously disposed to secure the Magazines which will be formed there, and which may also serve to cover the Garrison which must be left at that place for the protection of the Stores which will be deposited there, to be forwarded to the Army after they march—By a late Arrangement Colo. Malcoms Regiment is to be incorporated with Colo. Spencers and the late Pattens with Colo. Hartleys; as soon therefore as those Corps arrive at Wyoming you will order them to join the Regiments to which they are attached—After having made a proper disposition of the troops at Wyoming, you will endeavour to find out whether it will answer any good purpose to advance a post towards Tioga. If it will, and it can be done with safety (for nothing is to be hazarded) you will have one established at Wyolusing or such place as shall be deemed most convenient. You will make yourself as well acquainted as possible with the Route from Wyoming towards Chemung—to gain intelligence whether the enemy are making any offensive preparations or whether they expect an attack from us, and in short to keep me regularly advised of any occurrences that you may think material. I shall from time to time give you the necessary instructions for your Government. Given at Head Quarters Middle Brook this 9th April 1779.
